DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5 February 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 each similarly recite the conjunction "if" when reciting steps in conjunction with a conditional step ("if the finger exerts the first force" “if the finger exerts the second force” “if the finger exerts the second force”).  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since 
Dependent claim 10 is rejected due to its dependency from claims 8-9.

Further claims 8-10 are rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because they are drawn to both machine (i.e., apparatus) and process (i.e., method) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  Specifically, as a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed apparatus would not know from the claim whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the apparatus.

Per MPEP 2173.05(p)(II)
"A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. * > IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) * > ( < claim directed to an automatic transmission workstand and the method * of using it * held ** ambiguous and properly rejected under 35 U.S.C. 112, second paragraph > ) < .

Such claims * > may < also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0302953).

Regarding claim 1, Lee et al. disclose a display device comprising a display module, the display module comprising:
a metal middle frame (Figure 11, 401 and paragraph [0085]);

a sensing assembly, disposed between the function area of the display panel and the metal middle frame (Figure 11, 301), and comprising at least a fingerprint identification module (Figure 11, 320) and a pressure sensing module (Figure 11, 350/FS1 and paragraph [0100].).

Regarding claim 2, Lee et al. disclose the display device according to claim 1, wherein one side of the fingerprint identification module is attached to a bottom surface of the display panel (Figure 11 shows 320 is on an underside of 100), and the pressure sensing module is disposed at the other side of the fingerprint identification module (Figure 11 shows 350/FS1 is on the other side of 320).

Regarding claim 3, Lee et al. disclose the display device according to claim 2, wherein the pressure sensing module is a capacitance type pressure sensor (Paragraph [0087]).

Regarding claim 4, Lee et al. disclose the display device according to claim 3, wherein the pressure sensing module is disposed on a surface of the metal middle frame (Figure 11 shows that 350 is on a surface of 401 [with AG between them].), and a 

Regarding claim 5, Lee et al. disclose the display device according to claim 3, wherein the pressure sensing module is attached to the other side of the fingerprint identification module (Figure 11 shows 350 is attached to the other side of 320), and a gap exists between the pressure sensing module and the metal middle frame (Figure 11 shows an air gap between 350 and 401.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0302953) in view of Choi et al. (US 2019/0197281).

Regarding claim 6, Lee et al. disclose the display device according to claim 2.
Lee et al. fail to teach wherein the pressure sensing module is a resistance type pressure sensor.
Choi et al. disclose wherein a pressure sensing module is a resistance type pressure sensor (Paragraph [0386]).
Thus Lee et al. contained a device which differed from the claimed device by the substitution of the pressure sensing module.
Choi et al. teaches the substituted resistance type pressure sensor, and the function was known in the art to detect pressure.
Lee et al.’s pressure sensing module could have been substituted with the resistance type pressure sensor of Choi et al., and the results would have been predictable and resulted in detecting pressure.


Regarding claim 7, Lee et al. and Choi et al. disclose the display device according to claim 6, wherein one side of the pressure sensing module is attached to a surface of the metal middle frame, and the other side of the pressure sensing module is attached to the fingerprint identification module (In the combination one side of the pressure sensing module [the bottom] will be attached to the metal middle frame and Figure 39A of Choi et al. shows that the other side of the pressure sensing module is connected to the fingerprint identification module.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 April 2021